Title: To George Washington from Thomas Lynch, 8 December 1775
From: Lynch, Thomas
To: Washington, George



Dear Sir
Decr 8: 1775

Your Favour by Captn Blewer gives me infinite Concern not less on yours than on the Account of the Continent. Providence favours us every where, our success in every operation excedes our most sanguine expectations and yet when God is ready to deliver our oppressors into our hands, that Men cannot be found willing to receive them, is truly surprising.
With grief & shame it must be confessed that the whole Blame lies not with the Army; youl find your hands streightened instead of Strengthened, what the Event will be, it is impossible to foresee. perhaps it is only intended to force the Continent into their own Terms and to shew that neither General or Congress shall be permitted to controul the Army, perhaps to mortify the Favourites of Congress. be this as it may Resolution & Firmness ought to Rule our Councils. a step yielded to improper & intemperate Demands may be irretrievable.
I shall not take upon me to advise. tis as improper as needless. your Rifle Men, Negroes, & Deserters may in proper passes defend your artillery Ammunition & Stores[.] shoud your Lines be deserted, & the glorious, golden opertunity of ending the War be lost, let not Hope be lost also. We have in the York Papers an Account, of your having taken an invaluable Transport & you have doubtless heard of Arnolds Arrival at Quebec. I hope both may end as we wish. the Addition of Arms and Ammunitio⟨n⟩

in the Transport according to Report must be most important to you. O! had you but an Army.
My best Compliments to your Lady and Family and to all my Acquaintances in the Army. I told Gen. Gates Mifflin and others I shoud be much obliged to them coud they send me a good Drummer. they have forgot me.
One of our Members of Congress sets out today for N. E. whether his intents be wicked or not I doubt much. he shoud be watched. Ship News that the Floridas being taken, but ’tis not credited, if true I have no doubt but tis with the Consent of our Court[.] God give you Health & Spirits to controul all opposition. Your sincere Friend & most hume Servt

Tho. Lynch


Command me freely whenever you please.

